UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1793



ALLISON ALPHONSO ROSS,

                                              Plaintiff - Appellant,

          versus


UNIVERSITY OF SOUTH CAROLINA; GENE L. LUNA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-99-984-3-17BD)


Submitted:   October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allison Alphonso Ross, Appellant Pro Se. Jonathan Pharr Pearson,
C. Frederick W. Manning, II, ELLZEY & BROOKS, L.L.C., Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allison Alphonso Ross appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.* Accordingly, we affirm substantially on the reasoning

of the district court.   See Ross v. University of South Carolina,

No. CA-99-984-3-17BD (D.S.C. June 2, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
      Ross contends the district court misconstrued a statement by
him when it rejected his First Amendment Claim.      Even if this
assertion is correct, the remaining evidence relied upon by the
district court adequately supports its judgment.


                                 2